Citation Nr: 0812858	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) for the period prior to July 
14, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period after July 14, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  This matter is on appeal from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2005, the RO raised the evaluation of the veteran's 
PTSD to 70 percent, effective July 14, 2005.  As such, the 
Board has identified the veteran's claim as separate issues 
as set forth on the title page.

The issue of entitlement to TDIU is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Since October 17, 2001, the veteran's PTSD has been 
manifested by social isolation, anger, irritability, problems 
with memory, mood and concentration that creates occupational 
and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period prior to July 14, 2005, the criteria for a 
rating of 70 percent for PTSD, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9411 (2007).

2.  For the period after July 14, 2005, the criteria for a 
rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records he was afforded a VA 
psychiatric examination.  He also testified at a hearing held 
before the undersigned Veterans Law Judge.  Thus the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently evaluated as 50 percent disabled for 
PTSD prior to July 14, 2005 and as 70 percent disabled after 
that date.  For the first period on appeal, in order to 
warrant the next higher rating, a 70 percent rating, the 
evidence must show the following:

occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relations, judgment, 
thinking, or mood due to symptoms such 
as:

?	Suicidal ideation
?	Obsessional rituals which interfere 
with routine activities
?	Speech intermittently illogical, 
obscure, or irrelevant
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) for the period prior to July 
14, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period after July 14, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  This matter is on appeal from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2005, the RO raised the evaluation of the veteran's 
PTSD to 70 percent, effective July 14, 2005.  As such, the 
Board has identified the veteran's claim as separate issues 
as set forth on the title page.

The issue of entitlement to TDIU is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Since October 17, 2001, the veteran's PTSD has been 
manifested by social isolation, anger, irritability, problems 
with memory, mood and concentration that creates occupational 
and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period prior to July 14, 2005, the criteria for a 
rating of 70 percent for PTSD, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9411 (2007).

2.  For the period after July 14, 2005, the criteria for a 
rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records he was afforded a VA 
psychiatric examination.  He also testified at a hearing held 
before the undersigned Veterans Law Judge.  Thus the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently evaluated as 50 percent disabled for 
PTSD prior to July 14, 2005 and as 70 percent disabled after 
that date.  For the first period on appeal, in order to 
warrant the next higher rating, a 70 percent rating, the 
evidence must show the following:

occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relations, judgment, 
thinking, or mood due to symptoms such 
as:

?	Suicidal ideation
?	Obsessional rituals which interfere 
with routine activities
?	Speech intermittently illogical, 
obscure, or irrelevant
?	Near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively
?	Impaired impulse control (such as 
unprovoked irritability with periods 
of violence)
?	Spatial disorientation
?	Neglect of personal appearance and 
hygiene
?	Difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting)
?	Inability to establish and maintain 
effective relationships

For the next higher rating of 100 percent disability, the 
evidence must show the following:

Total occupational and social impairment 
due to symptoms such as:

?	Gross impairment in thought 
processes or communication
?	Persistent delusions or 
hallucinations
?	Grossly inappropriate behavior
?	Persistent danger of hurting self or 
others
?	Intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)
?	Disorientation to time or place
?	Memory loss for names of close 
relatives, own occupation, or own 
name

In addition, in evaluating psychiatric disabilities the VA 
has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under 
DSM-IV, a Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).

For that first period on appeal, the evidence of records 
includes VA treatment records and VA examinations undertaken 
in May 2002 and February 2003.

VA treatment records for August 2001 indicate that the 
veteran was seen for what was initially reported as 
depression but the diagnosis was changed to PTSD after that 
initial psychological consult.  At that time the veteran was 
noted to be dressed appropriately, with flat affect, 
dysphoric mood and somewhat apathetic.  He was negative for 
thoughts of suicide or homicide and stated that he couldn't 
maintain employment and couldn't handle his personal 
relationships.  He reported difficulty with crowds and 
isolates himself from people at all times.  He was again 
evaluated in October 2001 with similar symptoms noted and a 
GAF of 54 assigned.  This particular GAF score indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning (i.e. flat affect and 
circumstantial speech, occasional panic attacks, few friends, 
conflicts with peers or co-workers).

At the VA examination undertaken in May 2002, the veteran 
again indicated social isolation, unemployment, and 
irritability.  He was noted to be irritable, angry, 
moderately depressed, and tense.  His speech was noted to be 
pressured at times and he displayed moderate impaired 
concentration.  He displayed no hallucinations or delusions 
and reported no compulsive or phobic phenomena and no 
abnormality of movements.  His insight and judgment were 
reported as good and fair, respectively.  He was assigned a 
GAF of 60 which indicates the high end of the moderate 
symptoms spectrum discussed above.

The next VA examination, conducted in February 2003, 
indicated that the veteran was "a bit disheveled and 
unshaven, casually dressed and irritable."  The veteran was 
also noted to be moderately depressed and angry.  No 
hallucinations, delusions, obsessive or compulsive phenomena 
were reported as present.  He denied suicidal and homicidal 
ideations and affect and thought content and mood were all 
good.  Though the veteran did display some impairment as to 
concentration and attention and the veteran reported some 
problems remembering names and dates.  The veteran was again 
assigned a GAF of 60.

In July 2003, the veteran was again evaluated with similar 
symptoms but was assigned a slightly lower GAF of 55.  
Throughout this period on appeal, the veteran's VA treatment 
records indicate ongoing treatment for PTSD and that his 
treatment was somewhat hindered because of his insistence on 
his wife attending the individual therapy sessions, something 
not allowed by his therapist.

For the second period on appeal, that following the VA 
examination dated July 14, 2005, similar symptoms are noted 
throughout the veteran's VA treatment records and in the July 
2005 examination report.  At the July 2005 examination, it 
should be noted that the veteran was assigned a slightly 
lower GAF again of 52.  And since that examination, the 
veteran's VA treatment records indicate two more GAF of 55 
and finally the most recent GAF of 50 - which is on the high 
end of what would denote serious symptoms rather than the 
previous scores which indicated moderate symptoms.  Serious 
symptoms are described as suicidal ideation, severe 
obsessional rituals, frequent shoplifting, no friends and the 
inability to keep a job.

During the first period on appeal for which he is currently 
rated as 50 percent disabled, the veteran's symptoms more 
nearly approximate a 70 percent disability rating as they do 
not differ so much as to require a lower rating than the 
period after July 14, 2005.  As a result, a rating of 70 
percent is granted for the entire period on appeal.  A higher 
rating than 70 percent is not warranted as the veteran has 
not displayed symptoms that would more nearly approximate a 
rating in excess of 70 percent at any time during the appeal 
period.  Indeed, the veteran has not displayed total 
occupational and social impairment.  While he does distance 
himself from others, including family members, and has 
problems maintaining normal hygiene and with remembering 
names at times in addition to the many other symptoms 
described above which would warrant a 70 percent rating, he 
is able to continue to have a relationship with his wife, has 
never appeared to have gross impairment of thought processes 
or communication, never indicated having delusions or 
hallucinations, has not displayed grossly inappropriate 
behavior, has not presented as a persistent danger of hurting 
self or others, has not displayed disorientation to time or 
place

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 70 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, effective 
October 17, 2001, is granted.

For the period after July 14, 2005, a rating in excess of 70 
percent for PTSD is denied.

REMAND

The veteran also claims entitlement to TDIU.  His VA 
treatment records and examinations have documented a history 
of problems gaining and maintaining employment since 2000.  
Some of the evidence of record suggests that the veteran's 
employment problems may not be solely due to his service-
connected disability, PTSD, but may also be due to his 
chronic pain problems.  A further examination must be 
undertaken in order to determine the effects of his PTSD 
alone on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected PTSD 
renders him unable to secure or follow 
a substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

After completion of the foregoing, the 
AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


